Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that Scholten fails to disclose that a user can view a brush roll through at least one viewing window and a transparent or translucent portion of a dust inlet, specifically because ‘the sensor cover 58 of Scholten is not a portion of the dust inlet because the sensor cover does not define any portion of an airflow path’ (first argument, pages 6-7 of Response), Examiner has carefully considered but has not found persuasive.

    PNG
    media_image1.png
    712
    856
    media_image1.png
    Greyscale

Reference Drawing 1
Claim 1 recites, ‘a dust inlet disposed interior of the perimeter and a brush roll mounted adjacent the dust inlet and proximate a transparent or translucent portion of the dust inlet’  and ‘the bumper having at least one viewing window configured to allow a user to view the brush roll through the at least one viewing window and the transparent or translucent portion of the dust inlet’. 
Scholten discloses the sensor cover (58) is a portion of the front end of the autonomous cleaner, i.e. the dust inlet portion including inlet (14). The bottom edge 84 of the sensor cover 58, i.e. edge mating 2B, is disposed directly above the inlet and is in the front end of the autonomous cleaner, as shown in Reference Drawing 1. The edge mating 2B of the sensor cover corresponds with and fastens to edge mating 2A of the brushroll window. Thus, under broadest reasonable interpretation, the sensor cover (58) is a transparent or translucent portion of the dust inlet. Examiner recommends amending the claimed invention to reflect Applicant’s assertions directed towards the transparent or translucent portion defining a portion of an airflow path. 
Regarding Applicant’s argument that Scholten does not disclose that a brush roll is visible through the sensor cover (second argument, page 7 of Response), and thus Scholten does not anticipate the claimed invention, Examiner has carefully considered but has not found persuasive.
There are multiple possible interpretations within the scope of the argued limitation. The argued limitation recites ‘the bumper having at least one viewing window configured to allow a user to view the brush roll through the at least one viewing window and the transparent or translucent portion of the dust inlet’. 
Under a first interpretation, as asserted by applicant, a user views the brush roll through both the window and transparent/translucent portion. Examiner thanks and acknowledges Applicant’s assertion, however, a second interpretation is being applied by Examiner. Under the second interpretation, a user can view the brush roll through the window, and a user can view the transparent portion because of the configuration of the window. 
Regarding Scholten disclosing the first requirement of the argued limitation, the brushroll window 54 is configured to allow a user to view brushroll 38 through the window 54 because of its translucency/transparency. Regarding the second requirement of the limitation, the brushroll window is configured to allow a user to view the transparent or translucent portion of the dust inlet; because the brushroll window 54 is in front of the sensor cover, a user can view the sensor cover. See paragraph [0041]: the sensor cover 58 can be set back to expose at least a portion of the brush chamber 36, and therefore the brushroll 38 through the brushroll window 54. The brushroll window 54 is configured to allow a user to view the transparent or translucent portion, sensor cover 58, because of where the brush window 54 is located. Thus, under broadest reasonable interpretation, the previous grounds of rejection is maintained.  
Examiner thanks Applicant for amending to overcome the previous rejection under 35 U.S.C. 112(b), withdrawn herein. Examiner also notes that an updated consideration of ‘a controller’ in view of 35 U.S.C. 112(f) was performed, and the previous invocation and subsequent interpretation has been withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A drive unit in claim 1. When looking to the specification, the drive unit is described as drive assembly in [0021], including motorized drive wheels. This limitation shall be construed to cover the structure described in the specification and equivalents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 11, 13, and 21-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scholten (US 20180078106).
Regarding claim 1, Scholten discloses an autonomous cleaner (see Abstract) comprising: 
a body having a perimeter (housing 12 with external perimeter; see Figures 1 and 4); 
a dust collection assembly including 
a dust inlet (suction nozzle 14; see [0030] regarding the working air path, i.e. the suction of dust) disposed interior of the perimeter (see Figure 8) and a brush roll (brush roll 38) mounted adjacent the dust inlet and proximate a transparent or translucent portion of the dust inlet (see sensor cover 58 proximate the brushroll 38, Figure 8, disclosed in [0040-0041] as comprising a transparent or translucent material; wherein the sensor cover is disposed to expose at least a portion of the brush chamber 36, i.e. the chamber of the suction inlet 14, see Figure 9; the sensor cover (58) is a portion of the front end of the autonomous cleaner, i.e. the dust inlet portion including inlet (14). The bottom edge 84 of the sensor cover 58, i.e. edge mating 2B, is disposed directly above the inlet and is in the front end of the autonomous cleaner, as shown in Reference Drawing 1. The edge mating 2B of the sensor cover corresponds with and fastens to edge mating 2A of the brushroll window, i.e. the prior art anticipates this limitation); 
a drive unit configured to move the body along a cleaning surface (see [0032-0033] regarding the drive system; see also [0065]); 
a controller configured to control an autonomous operation of the drive unit (see [0032-0033] regarding the controller 28); and 
a bumper operable to sense an impact mounted to and at least partially along the perimeter of the body (see bumper assembly 86 comprising bumper 88 in Figure 7, provided at the front of housing 12 in Figure 8, wherein the bumper is configured to move in response to impacts, see [0050-0051]), 
the bumper having at least one viewing window configured to allow a user to view the brush roll through the at least one viewing window and the transparent or translucent portion of the dust inlet (see transparent brushroll window 54; wherein the brushroll window 54 allows a user to see the brushroll 38 through the transparent window, see [0039]; see also [00410; wherein in a singular embodiment, the brushroll window can be combined into the bumper assembly 86, see [0059], i.e. the bumper assembly has at least one viewing window; Regarding Scholten disclosing the first requirement of the argued limitation, the brushroll window 54 is configured to allow a user to view brushroll 38 through the window 54 because of its translucency/transparency. Regarding the second requirement of the limitation, the brushroll window is configured to allow a user to view the transparent or translucent portion of the dust inlet; because the brushroll window 54 is in front of the sensor cover, a user can view the sensor cover. See paragraph [0041]).
Regarding claim 2, all of the limitations recited in claim 1 are rejected by the Scholten. Scholten further discloses wherein the at least one viewing window (brushroll window 54) defines an aperture that extends through the bumper (refer to Figure 3, wherein the brushroll window 54 defines an aperture that extends through the bumper 88).
Regarding claim 3, all of the limitations recited in claim 1 are rejected by the Scholten. Scholten further discloses wherein the at least one viewing window is formed from a transparent or translucent material (wherein [0039] discloses that the brushroll window 54 can be made from a clear or colored transparent material).
Regarding claim 4, all of the limitations recited in claim 1 are rejected by the Scholten. Scholten further discloses a suction motor configured for generating an air flow through the dust inlet (wherein [0030] discloses that the suction source 16 can be a motor assembly).
Regarding claim 5, all of the limitations recited in claim 4 are rejected by the Scholten. Scholten further discloses the dust collection assembly further comprising a dust collection chamber (see dirt bin 18) in communication with the dust inlet and the suction motor (wherein the dirt bin 18 collects dirt from the working airstream, and the dirt bin inlet is in fluid communication with the air inlet of the suction nozzle 14, which is in fluid communication with the suction source 16, i.e. the motor; see [0030]).
Regarding claim 6, all of the limitations recited in claim 1 are rejected by the Scholten. Scholten further discloses  the dust collection assembly further comprising a dust collection chamber (dirt bin 18) proximate the dust inlet (14) and brush roll (38) configured for receiving dust swept by the brush roll (wherein the dirt bin 18 collects dirt from the working airstream, and the dirt bin inlet is in fluid communication with the air inlet of the suction nozzle 14, which is in fluid communication with the suction source 16, i.e. the motor; see [0030] and Figures 1 and 2).
	Regarding claim 11, all of the limitations recited in claim 1 are rejected by Scholten. Scholten further discloses wherein the bumper includes a frame member having opposing first and second side walls (A1, A2, Reference Drawing 2) and a rear wall (124) extending from the first side wall extending toward the second side wall (see Reference Drawing 2), and wherein the at least one viewing window includes a first viewing window provided in the frame member forwardly of the rear wall (wherein in the present embodiment, the window 54 is incorporated into the bumper assembly 86, see [0059]; wherein the window 54 is provided at an angle forwardly of the rear wall of bumper 88).

    PNG
    media_image2.png
    379
    854
    media_image2.png
    Greyscale

	
Reference Drawing 2
Regarding claim 13, all of the limitations recited in claim 1 are rejected by the Scholten. Scholten further discloses wherein the dust inlet (14) is proximate a forward portion of the perimeter of the body (see Figures 1 and 3).
Regarding claim 21, all of the limitations recited in claim 1 are rejected by the Scholten. Scholten further discloses wherein the at least one viewing window (54) is configured to move with the bumper with respect to the transparent or translucent portion of the dust inlet (wherein [0059] discloses that the bumper assembly can be combined with the brushroll window in a single embodiment, i.e. as referenced in the claim 1 rejection above; wherein the bumper is designed to move, see at least [0056], thus the combined window 54 and bumper assembly 86 are configured to move together as a single unit, independent from the to the transparent or translucent portion 58).
Regarding claim 22, all of the limitations recited in claim 1 are rejected by the Scholten. Scholten further discloses wherein the bumper is configured such that, during operation, the bumper is able to move with respect to the transparent or translucent portion of the dust inlet without blocking a user’s line of sight that passes through one of the at least one viewing windows and also passes through the transparent or translucent portion of the dust inlet (wherein this functional language imparts that the bumper is able to move with respect to the sensor cover, please see at least [0056-0057] regarding the movement of the bumper during impact; wherein a user’s line of sight imparts functional capability of the apparatus such that a user can look through the elements 54 and 58 during movement, i.e. a user may look at the mating edges 2A and 2B such that the line of sight passes therethrough both elements).
Regarding claim 23, all of the limitations recited in claim 21 are rejected by the Scholten. Scholten further discloses wherein the transparent or translucent portion (sensor cover 58) of the dust inlet is formed between the brush roll (38) and the at least one viewing window (wherein line segment BC of the sensor cover area is located between line segment AB of the brushroll window area and line segment CD the brushroll area BD; see Reference Drawing 3). 

    PNG
    media_image3.png
    760
    750
    media_image3.png
    Greyscale

Reference Drawing 3
Regarding claim 24, all of the limitations recited in claim 23 are rejected by the Scholten. Scholten further discloses wherein the transparent or translucent portion of the dust inlet is received in an interior chamber defined by the bumper (referring to Figure 2, wherein the side walls of the bumper on opposing ends of the X-axis define a recessed interior chamber, receiving the sensor cover 58 therein on opposing ends 72; wherein the interior chamber is considered interior relative to the top surface of the top cover, front of the bumper assembly, and lower surface).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholten (US 20180078106) in view of Bushman (US 9919425).
Regarding claim 8, all of the limitations recited in claim 1 are rejected by the Scholten. Scholten further discloses  wherein the body (12)  further comprises a chassis (wherein the housing 12 comprises a framing, i.e. a chassis, see at least Figure 2, 5, 10, and 13) configured to support the dust collection assembly at a front end of the autonomous cleaner (wherein the dust collection assembly, i.e. the suction inlet 14, drive system disclosed in [0065], controller 28, brushroll 38, transparent window 54 and transparent cover 58 are supported by the framed structure of the housing 12 at a front end thereof; see Figure 1), wherein the bumper is mounted to the body at the front end (see Figure 1 and 5) and the at least one viewing window (54) is disposed adjacent the transparent or translucent portion (58) of the dust collection assembly relative to the cleaning surface (see Figure 2).
However, although Scholten discloses that the majority of elements which make up the dust collection assembly are at the front of the chassis of the autonomous cleaner, the controller element (28) of the dust collection assembly is not supported at a front end. 
However, from the same or similar field of endeavor, Bushman teaches a controller (151; Figure 1C) at a front end (F; see front surface 103 in Figure 1B) of an automatic floor cleaning robot. Please see at least Col. 6, line 66-Col. 7, line 9, as well as Col. 7, lines 44-57, Col. 5, lines 24-29, and Col. 6, lines 36-50.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bushman into the invention of Scholten. This modification would be recognized as applying a rearrangement of parts of an apparatus, wherein the modification itself would not have modified the operation of the device and would be considered a design choice based on how the device is constructed. One would also be motivated to do so because the specific location of the controller (151) of Bushman at the front end (F) of the apparatus is proximate sensors (510a-d, Figure 1A; 530e-d, Figure 1B), wherein the controller of the apparatus is connected with the circuit of these sensors to control the operational parameters, i.e. navigation; see at least Col. 7, lines 5-9 and 18-25 and 33-43 of Bushman. This is similar to the configuration of the sensors of Scholten, wherein the sensors are provided on the front half of the apparatus body; see at least [0032-0033] , [0060], and [0040] of Scholten. Please also refer to MPEP 2144.01, Subsection VI., C. Rearrangement of Parts. This rearrangement of parts does not alter the functionality of the apparatus and is a result of design choice, including what components are able to fit in certain spaces of the apparatus, limitations of designing circuitry of a controller and corresponding sensor systems, as well as controller functions. 
Claims 9, 10, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholten (US 20180078106) in view of Luedke (US 9320405). 
	Regarding claim 9, all of the limitations recited in claim 1 are rejected by Scholten. However, Scholten does not explicitly teach wherein the bumper includes an opaque central portion and the at least one viewing window includes a first viewing window and a second viewing window that are formed on opposite sides of the opaque central portion.
	However, from the same or similar field of endeavor, Luedke (US 9320405) teaches an opaque central portion (area between the windows 412, see Figure 12) and the at least one viewing window includes a first viewing window and a second viewing window that are formed on opposite sides of the opaque central portion.
 (wherein there are two viewing windows 412 provided to a user for observation during use and to confirm whether the cleaning material is properly installed, see Col. 14, lines 19-27 and 35-45). 
	Both Scholten and Luedke are directed towards devices used to clean floors and surfaces, implementing either a singular or plural viewing window(s) in order to ascertain the condition of the surface cleaning tool during operational use. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transparent window (54) of Scholten to comprise two individual windows, separated by a central material. Luedke discloses that there are multiple configurations of viewing windows which would achieve similar results, including fastening to an opaque base housing to corresponding cutouts (Luedke: Col. 14, lines 40-45). One would be motivated to modify the invention of Scholten to include separate transparent windows because if any damage were sustained to an individual window, the entirety of the structure would not have to be replaced or repaired. Please also refer to MPEP 2144.04, subsection VI. regarding the reversal, duplication, or rearrangement of parts, wherein the claimed invention duplicates the window structure into two separate structures. This modification would be recognized as using a known technique, i.e. altering a singular window structure to comprise two windows, to improve a similar cleaning device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 10, the combination of prior art as applied above teaches the claimed invention, and further teaches wherein the bumper includes a frame member having opposing first and second side walls (A1, A2; see Reference Drawing 2), 
a neck body located between the first and second side walls (see Reference Drawing 2), 
a first rear wall extending from the neck body toward the first side wall (see B1, half of element 124), 
a second rear wall extending from the neck body toward the second side wall (see B2, the other half of element 124), 
a first arcuate arm extending forwardly relative to the first rear wall and outwardly from the neck body to the first side wall and a second arcuate arm extending forwardly relative to the second rear wall and outwardly from the neck body to the second side wall (wherein there is provided a bumper arm 106, provided with slots 104 along the length of the bumper arm 106, i.e. the arm 106 comprises a first and second arcuate arm C1 and C2, see Reference Drawing 2 and [0054] of Scholten), and 
wherein the first viewing window is formed between the first arcuate arm and the first rear wall and the second viewing window is formed between the second arcuate arm and the second rear wall (wherein the combination of prior art teaches this claim limitation, see between C2 and B2; please also refer to the combination statement of claim 9 regarding the pair of viewing windows, i.e. a first and second viewing window converted from window 54, each located between respective C1/B1 and C2/B2).
	Regarding claim 14, all of the limitations recited in claim 1 are rejected by Scholten. However, Scholten does not explicitly teach wherein the bumper includes at least two viewing windows that are noncontiguous.
	However, from the same or similar field of endeavor, Luedke (US 9320405) teaches at least two viewing windows that are noncontiguous (wherein there are two viewing windows 412 provided to a user for observation during use and to confirm whether the cleaning material is properly installed, see Col. 14, lines 19-27 and 35-45). 
	Both Scholten and Luedke are directed towards devices used to clean floors and surfaces, implementing either a singular or plural viewing window(s) in order to ascertain the condition of the surface cleaning tool during operational use. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transparent window (54) of Scholten to comprise two individual windows, separated by a central material. Luedke discloses that there are multiple configurations of viewing windows which would achieve similar results, including fastening to an opaque base housing to corresponding cutouts (Luedke: Col. 14, lines 40-45). One would be motivated to modify the invention of Scholten to include separate transparent windows because if any damage were sustained to an individual window, the entirety of the structure would not have to be replaced or repaired. Please also refer to MPEP 2144.04, subsection VI. regarding the reversal, duplication, or rearrangement of parts, wherein the claimed invention duplicates the window structure into two separate structures. This modification would be recognized as using a known technique, i.e. altering a singular window structure to comprise two windows, to improve a similar cleaning device in the same manner and would yield predictable results with a reasonable expectation of success. 
	Regarding claim 15, the combination of prior art as applied above teaches the claimed invention, and further teaches wherein each of the viewing windows has an area that is smaller than an area of the transparent or translucent portion (sensor cover 58) of the dust inlet (wherein by modifying the structure of the window 54 of Scholten to comprise instead two separate individual windows as taught by Luedke, the individual windows comprise an area that is smaller than the entirety of the area of sensor cover 58).
	Regarding claim 16, the combination of prior art as applied above teaches the claimed invention, and further teaches wherein an opaque central portion separates each of the viewing windows (please refer to the combination statement of claim 14).
	Regarding claim 17, all of the limitations recited in claim 1 are rejected by Scholten. Scholten further discloses  wherein the bumper includes a neck body (see Reference Drawing 2), the neck body having a wider portion and a narrower portion (wherein the neck body of Reference Drawing 2 has a wider portion and a narrower portion).
	However, Scholten does not explicitly teach at least two noncontiguous viewing windows. 
	However, from the same or similar field of endeavor, Luedke (US 9320405) teaches at least two noncontiguous viewing windows (wherein there are two viewing windows 412 provided to a user for observation during use and to confirm whether the cleaning material is properly installed, see Col. 14, lines 19-27 and 35-45). 
	Both Scholten and Luedke are directed towards devices used to clean floors and surfaces, implementing either a singular or plural viewing window(s) in order to ascertain the condition of the surface cleaning tool during operational use. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transparent window (54) of Scholten to comprise two individual windows, separated by a central material. Luedke discloses that there are multiple configurations of viewing windows which would achieve similar results, including fastening to an opaque base housing to corresponding cutouts (Luedke: Col. 14, lines 40-45). One would be motivated to modify the invention of Scholten to include separate transparent windows because if any damage were sustained to an individual window, the entirety of the structure would not have to be replaced or repaired. Please also refer to MPEP 2144.04, subsection VI. regarding the reversal, duplication, or rearrangement of parts, wherein the claimed invention duplicates the window structure into two separate structures. This modification would be recognized as using a known technique, i.e. altering a singular window structure to comprise two windows, to improve a similar cleaning device in the same manner and would yield predictable results with a reasonable expectation of success. 
	Thus, the combination of Scholten in view of Luedke teaches wherein the neck body is disposed between and separating the at least two noncontiguous viewing windows, as the incorporation of the separate windows (412) of Luedke into the invention of Scholten teaches that the neck body portion (Reference Drawing 2) would extend between the two separate windows. 
	Regarding claim 18, the combination of prior art as applied above teaches the claimed invention, and further teaches wherein the wider portion is configured to be positioned near a floor surface, and wherein the narrower portion is configured to be positioned near the body (wherein the term ‘near’ is relative, and both the narrow and wide structures as labeled in Reference Drawing 2 are configured to be positioned near a floor surface, and the body 12).
	Regarding claim 19, the combination of prior art as applied above teaches the claimed invention, and further teaches wherein a cover is positioned over the neck body, the cover approximating the shape of the neck body (see at least plate 50 and wiper blade 44; see also [0058-0059]).
	Regarding claim 20, all of the limitations recited in claim 1 are rejected by Scholten. However, Scholten does not explicitly teach wherein an opaque central portion separates the at least one viewing window into two distinct viewing windows.
	However, from the same or similar field of endeavor, Luedke (US 9320405) teaches wherein an opaque central portion separates the at least one viewing window into two distinct viewing windows (wherein there are two viewing windows 412 provided to a user for observation during use and to confirm whether the cleaning material is properly installed, wherein there is a separation between the viewing windows 412; see Col. 14, lines 19-27 and 35-45, including teachings of an opaque material). 
	Both Scholten and Luedke are directed towards devices used to clean floors and surfaces, implementing either a singular or plural viewing window(s) in order to ascertain the condition of the surface cleaning tool during operational use. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transparent window (54) of Scholten to comprise two individual windows, separated by a central material. Luedke discloses that there are multiple configurations of viewing windows which would achieve similar results, including fastening to an opaque base housing to corresponding cutouts (Luedke: Col. 14, lines 40-45). One would be motivated to modify the invention of Scholten to include separate transparent windows because if any damage were sustained to an individual window, the entirety of the structure would not have to be replaced or repaired. Please also refer to MPEP 2144.04, subsection VI. regarding the reversal, duplication, or rearrangement of parts, wherein the claimed invention duplicates the window structure into two separate structures. This modification would be recognized as using a known technique, i.e. altering a singular window structure to comprise two windows, to improve a similar cleaning device in the same manner and would yield predictable results with a reasonable expectation of success. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholten (US 20180078106) in view of Hickey (US 8950792). 
Regarding claim 12, all of the limitations recited in claim 11 are anticipated by Scholten. Scholten further discloses a sensor operable in combination with the controller to sense a surrounding environment, the sensor being mounted to the body at the front end of the autonomous cleaner (wherein [0055] discloses that the bumper assembly 108 interacts with the bump sensors 108, mounted to the opposite ends of a front wall of the brush chamber 36 behind bumper 88; see also additional sensors disclosed in [0060]).
	However, Scholten does not explicitly teach wherein the rear wall of the bumper defines a pass-through opening that extends through the rear wall and is aligned with the sensor. 
	However, from the same or similar field of endeavor, Hickey (US 8950792) teaches wherein the rear wall of the bumper (108) defines a pass-through opening that extends through the rear wall and is aligned with the sensor (wherein there are windows or openings 106 in addition to sensing layer 120, analogous to the sensors of Scholten; see Figure 1A and Col. 11, lines 50-67 and Col. 6, lines 15-26).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hickey into the invention of Scholten. Both Scholten and Hickey are directed towards robotic cleaning apparatuses provided with bumper sensors to detect an object and impact; see Col. 12, lines 53-61 of Hickey. The openings provide a way in which the sensors may be used to detect a surface or object, wherein Scholten contemplates and intimates additional sensors of various types in [0060]. Thus, this modification would be recognized as using a known technique, i.e. openings provided for a sensor or sensor array on a bumper of a robotic surface cleaning device, to improve a similar apparatus in the same manner and would yield predictable results with a reasonable expectation of success. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723